 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page1of7

May 1, 2021 FILED

seat MAY -7 AMO: 28

Subject
| i CLERK
Sexual Abuse | experienced by a Scout Master in Georgia 1: Banh TeY o0UR
BISTRIGT OF DEL AWAR

 

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

Dear Judge Silverstein,

The attorney i -?sked me to write a letter of my experience
of Sexual abuse by a Scout Master in a troop sponsored by the Church of Jesus
Christ of Latter-day Saints (Mormons) in Augusta, Georgia when | was 13 years
old.

lam retired, US Air Force Veteran during the Vietnam Era, hired by IBM as a
Field Engineer including Field Service Management and retired after 32 years,
and then finished my work career of 50 years in the Insurance and Financial
Industry. | have a degree in Business and now retired for the last time.

My father was a career US Air Force Sergeant and | lived with him 9 years before
| enlisted in the US Air Force. We lived in Illinois, where | joined as a Scout and

then in Augusta, Georgia after Dad was transferred to Fort Gordon outside
Augusta.

 
 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page 2of7

My Dad and most of the family are members of the LDS Church. My Step
Mother was Methodist. There was a family 4 doors from our home who were
also LDS and I became friends with the family and their 2 boys. We had the
same interests and they invited me to join the Boy Scout troop at the LDS
Church.

In the meantime, Mormon Missionaries visited our home introducing the LDS
Church to my Step Mother who was Methodist. This was shortly before the
Sexual Abuse of the Scout Master.

First of all, | enjoyed the Scouts in Illinois and at first with the camping and
swimming outings that my Dad encouraged. | read the Boy Scout Handbook so
much the Cover faded. | still have the “Handbook for Boys” June 1953 printed
525,000 copies and 13,400,000 printed since 1910. Because we moved so many
times from place to place, it was somewhat difficult to complete the badge
requirements. My Handbook has my markings and pencil of decoding the Morse
Code on the Eveready Flashlight last page that started my interest in learning
the Morse Code and a Ham Radio license that led to the 32 year career at IBM.

The 2 other kids and I learned the Morse Code together which opened up
shortwave listening and eventually Amateur Radio and the first license in 1960.
How the LDS Scout Master [Ec ot into my bed was because he was in
the Army stationed at Fort Gordon as an Electronics Instructor. | had built my
shortwave radio and was having trouble with diagnosing a failure. He offered to
come over to the house and help. My radio was in my bedroom.

It got late and he asked if he could stay the night. | asked my Dad and

 
  

 

 

€ was sorry and took his hand away. | don’t know why I said this but |
remember it like it was yesterday ‘I don’t feel Sorry for you, | Pity You”.

 
 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page 3of7

He turned over on his side away from me and | Think he was crying. | went back
to sleep. When | awoke at 7 AM, he was gone. He rode a Cushman Motor Cycle
he gave other kids a ride on. | immediately told my Dad what happened at 3
AM. My Dad was a pretty tough guy. As | told him, | watched his teeth clench
and his knuckles turn white in a fist. He didn’t say a thing, just went out th
door. The first thought was he was going to kick the crap out a: he
could find him. My Dad instilled in me to tell him everything especially where |
was harmed by bullies or problems at school.

   

That night Dad told me that he was Not going to take me to the Church for
Scouts anymore. | asked why? He said he had PF thrown in the Brig at
Fort Gordon. That was the end of my fun in the Scouts. Later on | found out Dad
had indeed got Arrested, he visited the Elders in the LDS Church and
told them what ad done in my Bed at home, and | nor our family
was never coming back to that Church. He said the Elders said “We will
Excommunicate ae. at that point, Dad put the Boy Scouts out of my
life and the LDS Church in Augusta, Georgia.

   
 

It really screwed me up for a while. | was just noticing girls, puberty, and | had
no idea there were men that were predators of kids like him.. | was reluctant to
trust any man except relatives or my Dad. My Dad was also very watchful. | was
a skinny blond haired, blue eyed kid.

l also never let my kids join the Scouts. My wife was a cubmaster for a short
time but without me or her directly involved, there was no way | would expose
my kids to what I experienced at age 13.

When the Bankruptcy of the Boy Scouts was publicized, membership dropped
and the LDS church discontinued the association with the organization, | kind of
followed the process. | did not know about the lawsuit until last year when |!
saw the ads on TV.

 
 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page4of7

| contacted one of the boys who was also in that troop at the time, both

younger to refresh what the troop number was, we seem to think it was Troop
MM and what they might have experienced with | was surprised, all
of us in our 70’s, were still alive. | talked to each one. One in particular was 7
years old at the time | Think. His name was a. I did not know him as |!
was 13 and we only camped out together SMM would take the Scouts
and Explorers at different times swimming. He encouraged the Scouts to swim
in the nude. He never asked the Explorers to do that. MManother in the Scout
troop but younger gave | phone number in Arizona..

When | talked to {J on the phone, he is retired, introduced myself and told
him of the Lawsuit and the deadline to file if he wanted to, he was surprised
that | knew about Fo abuse of him. I told him S| who was also in
the troop, who was his friend ever since Augusta and told me to call him. He did
not Think he told[iiabout the Sexual Abuse he experienced with EE

I shared my experience and he opened up more about his. | Think his Dad, an
Army Sergeant Electronics Instructor at the Fort Gordon Signal School worked
together with [MMM as he was also an Instructor. That relationship most
likely prevented (Es a little kid from telling his Dad ou
abuse, unlike me being older. He said J abused him at least twice in

his home while he was in the scouts. | could tell he was really having a hard time
talking about it as he had put it out of his mind and | was asking him to relive it.

I told him what my Dad did and got thrown in the brig. He did Not
know that as [just disappeared. He ended by saying “I HATED ay
ALL MY LIFE”. He was too young | guess at the time to tell his Dad, as I
they most likely worked together and were members of the LDS Church.

 
Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page5of7

 
 

shared that on Scouting campouts with us, the Scouts and Explores
together had separate tents around the campfire. HEE on one occasion |
witnessed from our “Explorer Tent” laughed and said “I’m going to “Tuck the
Boys in” and went into the younger kids tent. At first the littler kids were
laughing, then the laughter went away and it became quiet. | thought nothing of
it and fell asleep. But when he abused me, that is how Tolman used Campouts
as opportunities to abuse kids. | guess | was lucky.

ER bad a Cushman Eagle motor bike; he took kids for rides. | always
wanted one, sure am glad | did not go with him. tried to abuse my 2
friends in the Explorers but told him to stop and accepted that PE was ‘just
GY but maybe they were abused but decided not to tell me.

It took a while for me to get over that experience, but my Dad got i
thrown in the Brig and assured me GE was a bad man and not like others.

Over the years, whenever there was Sexual Abuse in the Scouts, I read every
article. Especially if the Scout Master was exposed and punished, not many.
Talking to the other kids, rumor was wound up in Leavenworth, Kansas
Federal Prison.

You probably know this, the LDS Teton Scout Council had a serial Pedophile they
knew about and did nothing until a reporter for the idaho Falls, Idaho Post
Register investigated abuse of a man who admitted molesting 24 boys. He went
to jail, was hired again at the Island Park Boy Scout Camp and moved to Utah
and hired in that Scout program. This is a video that was produced in

December 2020. An Idaho Falls Billionaire tried to discredit the reporter with
newspaper ads. The Reporter had to move away as a resuit of death threats.
Recently he awarded one of highest awards for journalism. Here is the link to
watch. How Boy Scouts Child Abuse Cover-Up Was Exposed (theintercept.com}

 

 
 

 

 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page6éof7

In Summary, the Boy Scouts hid the Abuses, they shoved the abuse under the
rug, most likely the Insurance Companies and Boy Scout Management were
concerned that the insurance rates would go higher if they told the families and
if a family sued them. If the parents complained, the parents were shut down. |
come from a family that will Not be Intimidated by anyone with a Father who
took action immediately the same day.

In talking to my Boy Scout friends in that Troop at the LDS church in Augusta,
GA, there were most likely more than me and who were abused by
WB never said anything to their parents. just picked on the wrong
family and my Dad.

| joined this lawsuit because there are most likely more than 85,000 since the
Boy Scouts were formed in 1910 who have been Sexually abused. According to
the group, the Boy Scouts put procedures in place to prevent Sexual abuse in
1990. Well, seems 11,000 of the 85,000 are part of the Lawsuit. The procedures
might have decreased abuse but not eliminated it. | wonder how many kids
developed Mental Illness or even wanting to kill themselves.

| certainly hope the Boy Scouts of American survives as | learned so much.
Saying that, their Failure to Stop Sexual Predators by Scout Masters and other
volunteers failed. A Lawsuit is the choice of last Resort | think as the abuse was
Not stopped. Its Sad. As I read the articles and watch videos, having retired from
the Insurance and Financial Business, it is very apparent the Insurance
Companies are extremely worried of their liability.

Not sure if it will satisfy anyone including me, as the long-term memory of

I have has never gone away, even with my Dad getting thrown
in the Brig but he also put an end in my ever joining another Boy Scout troop
and our decision to Not allow any of our children to join the Boy Scouts without
us in the troop supervising.

 
 

Case 20-10343-LSS Doc 3352 Filed 05/07/21 Page /7 of 7

Whatever settlement, most likely, | will donate to charities like organizations of
Preventing Abuse of Children and others. Sometimes when a business or
organizations like the Boy Scouts and money is at Risk, only a Lawsuit will
invoke the necessary changes, and put procedures in place that WORK. It
appears from the recent Wall Street Journal article; the Insurance Companies
that insured the Boy Scouts stand to lose the most and will use any tactic to Not
pay into the Lawsuit Settlement.

 

 

 
